DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Status of Claims
This action is in response to the applicant amendment filed on 8/9/2021 for application 15/824,808 filed on 11/28/2017. 

Claim 4, 6, 8 – 20, 24, 26, 31 and 33 have been canceled by applicant. 

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32 are pending and have been examined.

The claim rejection on Claim 1, 3, 5, 6, 21, 23, 25, 26, 28, 30, 32 and 33  under 35 U.S.C. 112(b) for indefinite of the term “unclear” has been withdrawn in light of the applicant’s amendment and remarks. 

The claim rejection on Claim 4, 24 and 31 under 35 U.S.C. 112(b) for indefinite of the terms “accurate” and “timely” has been withdrawn in light of the applicant’s amendment and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The terms "real-time" in claim 1, 3, 21, 23, 28 and 30 is relative terms that renders the claims indefinite.  The terms "real-time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, metes and bounds. One of ordinary skill in the art would not be reasonably apprise the scope of the invention. For examination purpose, examiner interpret any system that processing data when data arrive as “real-time” system. 
All of the dependent claims of 1, 21 and 28 are rejected with the same reason.

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 3, 21, 23, 28 and 30 recite the limitation “the image capturing device”.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner interpret “the image capturing device” as it refer to “imaging capturing device” of the corresponding independent claim Claim 1, 21 and 28.
All of the dependent claims of 1, 21 and 28 are rejected with the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Realpe et al. (Sensor Fault Detection and Diagnosis for autonomous vehicles, MATEC Web of Conferences, 2015) in view of Fu, Credit Card Fraud Detection Using Convolutional Neural Network, 2016 Neural Information Processing, pp 483 – 490, 2016.

Regarding Claim 1 Realpe et al. teaches: An apparatus comprising: one or more processors to (See at least Realpe, Sec 3, Para 1, Line 2 – 3, Core i5 CPU): 
Capture, via one or more sensors associated with an imaging capturing device, one or more images of a scene (See at least Realpe Fig. 1 Sensor 1 - n), wherein an image of the one or more images is determined to be an unclear image (See at least Realpe, Sec. 2, Para. 2, Line. 11 where ”faulty states”; examiner interprets faulty state as resulting in a determination that an image is unclear) when it is obscured or indecipherable due to one or more of a technical defect with the sensor or a physical obstruction of the sensors (See at least Realpe, sec. 3, para. 1, ln. 7- 9, where hard fault in a vision sensor … output of a camera on a constant value [indecipherable due to technical defect with the sensor]);
Receive one or more data input associated with the one or more images to concatenate the one or more data input into a single data input to be processed by a … learning model (See at least Realpe, Fig. 3 & tbl. 2, where sensor data are fused [concatenate] into local fusion LF 
Identify, in real-time (See at least Realpe, fig. 3, where vision data is processed at the time it is captured [real-time] by the FDD model to identify faulty sensor), a sensor associated with the unclear image, wherein the sensor is identified as defective or obstructed (See at least Realpe, Sec. 2.3, para. 3, ln. 3, faulty sensor [sensor is identified as defective] is obtained [identified] from model), and wherein the sensor is auto-corrected in real-time (See at least Realpe, Sec. 4, para. 2, ln. 1 – 5, where FDD module has successfully detected faults when displacements … were introduced … displacements errors were corrected in the MF module [auto-correct in real-time]) while one or more tasks associated with the image capturing device are in progress (See at least Realpe, fig. 5 & Sec. 3, para. 3 – 5, where after 5 hard fault, system start to perform auto-correction while the consecutive images keep coming in [image capturing device in progress]).
	Realpe do not explicitly disclose: 
data input to be processed by a deep learning model
Fu explicitly disclose: 
data input  to be processed by a deep learning model (See at least Fu, fig. 4, where time sequence input are processed by CNN model for anomaly detection; the FDD module of Realpe that perform faulty sensor detection using multi-layer CNN of Fu is a deep learning model)
Realpe and Fu both teach learning model for anomaly detection in time series data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the SVM models in FDD module of 

Regarding Claim 2, Realpe in view of Fu teaches the apparatus of Claim 1, Realpe in view of Fu further teaches:  an autonomous machine includes one or more of a self-driving vehicle, a self-flying vehicle, a self-sailing vehicle, and an autonomous household device (See at least Realpe, Abs. Line. 2, autonomous vehicles).

Regarding Claim 3, Realpe in view of Fu teaches the apparatus of Claim 1, Realpe in view of Fu further teaches: wherein the one or more processors are further to receive the single data input (See at least Realpe, Fig. 3 where FDD module receive fused data [single data input] from LF and MF module) to perform one or more deep learning processes including a training process and an inference process (See at least Fu, Sec. 3.1, para. 1, ln. 3 – 6 where transaction data trained on CNN [perform of deep learning process] … divided into two sets … first 11 month as the training set [for training process] and the data of the next month as the testing set [for inference process]) 
and an inference process to obtain real-time identification of the sensor associated with the unclear image, (See at least Realpe, Sec. 2.3, Para. 3, Line. 1, where FDD module has been trained to detect faults in a specific sensor [inference process to obtain identification of sensor 

Regarding Claim 5, Realpe in view of Fu teaches the apparatus of Claim 1, Realpe in view of Fu further teaches: wherein the deep learning model comprises one or more neural networks including one or more convolutional neural networks (See at least Realpe, sec. 2.3, para. 2, ln. 1, where in FDD [deep learning model] comprise multiple CNN [neural network] of Fu, each CNN replace a SVM model of Realpe), wherein the physical obstruction is due to a person, a plant, an animal, or an object obstructing the sensor, or dirt, stains, mud, or debris covering a portion of a lens of the sensor (See at least Realpe, Sec. 1, para. 8, ln. 4 – 6, where soft faults refer to degrade in quality but not completely useless)

Regarding Claim 7, Realpe in view of Fu teaches the apparatus of Claim 1, Realpe in view of Fu further teaches: wherein the apparatus comprises one or more processors having a graphics processor co-located with an application processor on a common semiconductor package (see at least Realpe, Sec. 3, Para. 1, Line. 2 – 3, where Core i5 CPU at 3.10 GHz, Core i5 CPU are commonly packed with a graphic processor).

Regarding Claim 21 – 23, 25 and 27, Claim 21 – 23, 25 and 27 are the computer-implemented method claim corresponding to Claim 1 – 3, 5 and 7. Realpe further teaches: wherein the image capturing device is associated with a computing device (See at least Realpe 

	Regarding Claim 28, Claim 28 is the non-transitory computer-readable medium claim corresponding to Claim 1. Realpe further teaches: instructions which, when executed, cause a computing device to perform operations (See at least Realpe, Sec. 3, Ln. 1 – 3, the instruction was carried out in a computer environment) … wherein the image capturing device is associated with a computing device (See at least Realpe Fig. 3, where vision sensors are part of the fault tolerant perception system). Claim 28 is rejected with the same reason as Claim 1. 

	Regarding Claim 29, Claim 29 is the non-transitory computer-readable medium claim corresponding to the combination of Claim 2 and 7. Claim 29 is rejected with the combination reason of Claim 2 and Claim 7
	
Regarding Claim 30 and 32, Claim 30 and 32 are the non-transitory computer-readable medium claim corresponding to Claim 3 and 5. Claim 30 and 32 are rejected with the same reason as Claim 3 – 5. 

Response to Amendment
Applicant’s remark filed on 8/9/2021 has been fully considered but they are not persuasive. 


 Applicant further state that Realpe and Abroyan individually or combined, do not teach or reasonably suggest concatenating data inputs into a single data input that is then used to identify, in real-time, one or more sensors associated with an unclear image in Claim 1. And, the amended limitation of wherein an image of the one or more images is determined to be an unclear image when it is obscured or indecipherable due to one or more of a technical defect with the sensor or a physical obstruction of the sensors and identify, in real-time, a sensor associated with the unclear image, wherein the sensor is identified as defective or obstructed, and wherein the sensor is auto-corrected in real-time while one or more tasks associated with the image capturing device are in progress. Examiner respectfully disagree. Realpe disclose a system to detect the sensors that are faulty (Realpe, Sec. 2.3, para. 3, ln. 3,). The term faulty 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122